Case: 1:16-cv-08637 Document #: 4098 Filed: 12/11/20 Page 1 of 1 PageID #:276210

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 11, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: Telephone conference
as to the Commercial and Institutional Indirect Purchaser Plaintiffs' Uncontested Motion
for Preliminary Approval of Settlements with Defendants Peco Foods, Inc.,
George&#0;39;s, Inc., and George's Farms, Inc. and for Conditional Certification of the
Proposed Settlement Classes [4078] is set for 12/18/2020 at 9:00 a.m. To join the
telephone conference, dial 877−402−9757, Access Code 4410831. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
